In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00324-CR


                                     EX PARTE DAVID SCOTT

                             On Appeal from the 460th District Court
                                    Travis County, Texas1
            Trial Court No. D-1-DC-20-904003, Honorable Geoffrey Puryear, Presiding

                                           January 4, 2021

                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, David Scott, proceeding pro se, appeals from the trial court’s purported

order denying his “Application for Writ of Habeas Corpus Reduction of Excessive Bail.”

We dismiss the appeal for want of jurisdiction.


        In January 2020, appellant was indicted and arrested for burglary of a habitation.

See TEX. PENAL CODE ANN. § 30.02(c)(2) (West 2019). On February 4, 2020, appellant

filed an application for writ of habeas corpus in the trial court requesting immediate




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
release from Travis County Jail or a reduction of his bail. Though the record does not

contain a trial court order ruling on appellant’s application, appellant filed this appeal.


        This Court has jurisdiction to consider an appeal from a judgment of guilt or where

appellate jurisdiction has been expressly granted by law. See Abbott v. State, 271 S.W.3d

694, 696-97 (Tex. Crim. App. 2008). Though we may review the denial of an application

seeking pretrial habeas relief, our appellate jurisdiction depends on the entry of a signed

written order. See Greenwell v. Court of Appeals for the Thirteenth Judicial Dist., 159

S.W.3d 645, 649-50 (Tex. Crim. App. 2005) (orig. proceeding); Broussard v. State, No.

01-10-00458-CR, 2010 Tex. App. LEXIS 8360, at *5 (Tex. App.—Houston [1st Dist.] Oct.

14, 2010, no pet.) (per curiam) (mem. op., not designated for publication) (dismissing

appeal for want of jurisdiction where record did not contain written order denying

appellant’s pretrial habeas application).


        By letter of November 30, 2020, we notified appellant that it did not appear the trial

court had entered an appealable judgment or order and directed him to show how we

have jurisdiction over the appeal.                Appellant has filed a response but has not

demonstrated grounds for continuing the appeal.


        Because appellant has not presented this Court with a written order disposing of

his application for writ of habeas corpus, we dismiss the appeal for want of jurisdiction.2

                                                                    Per Curiam

Do not publish.

        2  In September 2020, appellant filed a motion for leave to file an application for writ of habeas
corpus in the Court of Criminal Appeals, docketed as cause number WR-91,031-02. The Court of Criminal
Appeals denied the motion without written order on September 30, 2020. A copy of the Court’s official
notice of denial was filed in the trial court and included in the clerk’s record. To the extent appellant seeks
to appeal from the Court of Criminal Appeal’s denial of his motion for leave, we are also without jurisdiction
over the appeal. See State ex rel. Wilson v. Briggs, 351 S.W.2d 892, 894 (Tex. Crim. App. 1961) (“The
Texas Court of Criminal Appeals is the court of last resort in this state in criminal matters. This being so,
no other court of this state has authority to overrule or circumvent its decisions, or disobey its mandates.”).
                                                         2